Citation Nr: 1543064	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-34 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to February 4, 2011 for the grant a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date prior to April 13, 2011 for the grant of an increased, 30 percent, disability rating for a service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted a TDIU, effective April 13, 2011; and increased the rating for degenerative disc disease of the cervical spine from 20 to 30 percent, effective April 13, 2011.

In January 2015, the Board dismissed an appeal with regard to a claim for an increased rating for a lumbosacral spine disorder; denied earlier effective dates for the grants of service connection for radiculopathy of the right upper extremity and for degenerative arthritis of the left hip; and remanded the appeals with regard to the effective dates for the grants of TDIU and the 30 percent rating for cervical spine disability.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him since March 10, 2010.

2.  The Veteran filed an increased rating claim for his service-connected cervical spine disability on April 13, 2011.

3.  It was first factually ascertainable that an increase in the cervical spine disability had occurred on February 4, 2011; there was no pending claim for increase prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU have been met since March 10, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.16 (2015).

2.  The criteria for an effective date of February 4, 2011 for the grant of a 30 percent rating for a cervical spine disability have been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The appeal of an effective date is a "downstream" issue from a grant of entitlement for the Veteran's claims.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required because the claim has already been substantiated.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied the duty to assist.  The outcome of this appeal turns largely on the date the Veteran filed his claim.  However, since these claims involve increased ratings, the date of increase in the Veteran's service-connected cervical spine disability, as well as the date of his inability to engage in substantially gainful employment, are also at issue.  Therefore, the Board's January 2015 remand order directed additional development for the issues on appeal.  

More specifically, the remand order directed the agency of original jurisdiction (AOJ) to obtain a VA medical opinion regarding the effects of the Veteran's service-connected disabilities from March 2010 to April 2011 and to ask the Veteran to identify any outstanding medical records regarding his cervical spine disability.  The remand also requested referral of the TDIU claim to the Director, Compensation Service (Director), for extraschedular consideration.  
The Board finds there has been substantial compliance with its prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In January 2015, the AOJ mailed a letter to the Veteran asking him to identify any outstanding medical records regarding his cervical spine disability, but he failed to respond.  The AOJ also referred the Veteran's TDIU claim to the Director, Compensation Service (Director), for extraschedular consideration as directed, and scheduled the Veteran for multiple examinations in April 2015 to obtain the requested opinion regarding the effects of his service-connected disabilities from March 2010 to April 2011.  While the April 2015 examiner did not specifically address the time period identified by the remand, the Board finds the inadequacy of the opinion will not result in prejudice to the Veteran because TDIU will be granted for the period from March 2010 to April 2011, as discussed in more detail below.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Earlier Effective Date for TDIU

A TDIU claim is a claim for increased compensation; therefore, the effective date criteria for increased ratings apply.  Hurd v. West, 13 Vet. App. 449 (2000).  

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2) (West 2014); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination VA must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. In determining whether unemployability exists, consideration is given to the claimant's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purposes of determining whether a claimant meets the threshold percentage requirements under 38 C.F.R. § 4.16(a), disabilities resulting from a common etiology or single accident will be combined and considered as one disability.  38 C.F.R. § 4.16(a). 

When; however, a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation and Pension Service (the Director), for extraschedular consideration of entitlement to a TDIU.  See 38 C.F.R. § 4.16(b).  Although the Board may not assign such a rating in the first instance, the Board has jurisdiction to review the Director's determination on a de novo basis.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).

Here, the Director has determined TDIU was warranted on an extra-schedular basis, effective February 4, 2011.  See 38 C.F.R. § 4.16(b).  However, it is at least as likely as not that entitlement was shown on March 10, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran was terminated from his job as a landscaper on March 12, 2010 because his service-connected disabilities prevented him from performing his assigned task in a satisfactory manner.  A private physician examined the Veteran shortly after the termination and determined the Veteran was able to resume looking for work, effective May 11, 2010, but with several limitations, including no lifting over fifteen pounds, no bending, and no prolonged sitting/standing.  On July 19, 2010, a VA physician examined the Veteran as part of a physical medicine rehabilitation consult and determined he had been unable to work since March 2010.  The examiner explained the Veteran's service-connected neck and back disabilities had progressed over time, specifically noting the injuries incurred during service, to the extent that he was no longer capable of performing his past occupations, to include landscaping, welding, and construction.  This opinion was confirmed during a subsequent VA examination in February 2011.

While the May 2010 letter from the Veteran's private physician indicated the Veteran could resume working in a limited capacity, it does not establish that he was capable of maintaining substantially gainful employment for which his education and occupational experience would otherwise qualify.  The limitations prescribed by the physician would have made it virtually impossible for the Veteran to perform any of his past occupations.  This was made abundantly clear during the July 2010 VA physical medicine rehabilitation consult approximately two months later.  Moreover, the Social Security Administration (SSA) determined the Veteran was disabled, effective March 10, 2010.  Thus, it is at least as likely as not that the Veteran's service-connected disabilities prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him since March 10, 2010, and any remaining reasonable doubt must be resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board's January 2015 decision deemed the July 2010 VA physical medicine rehabilitation consult an informal TDIU claim.  Therefore, since it is factually ascertainable that the Veteran's service-connected disabilities rendered him unable to engage in substantially gainful employment for which his education and occupational experience would otherwise qualify him on March 10, 2010, this must be assigned as the effective date of the award of TDIU because that date fell within the year that preceded his informal claim for TDIU.  See 38 C.F.R. § 3.400(o)(2).  Thus, an earlier effective date of March 10, 2010 is warranted for the award of TDIU.

Effective Date for an Increased Rating for a Cervical Spine Disability

The Veteran filed a claim for increased rating for the service-connected cervical spine disability that was received on April 13, 2011.  A February 2011 VA examination report shows that there was an increase in the disability.  During the examination, the forward flexion of the Veteran's cervical spine was limited to 15 degrees, which warranted the assignment of a 30 percent rating.  38 C.F.R. § 4.71a.  As such, it was factually ascertainable that an increase in disability had occurred as of the date of the exam.  Therefore, the effective date for the increased rating must be the date of the examination, February 4, 2011, as that date fell within the year preceding the Veteran's claim for an increased rating.  See 38 C.F.R. § 3.400(o)(2).  It should be noted that the examination report could also be deemed an informal claim under 38 C.F.R. § 3.157.  Thus, it is clear that an effective date of February 4, 2011 is warranted for the 30 percent rating for the cervical spine disability.

An effective date prior to February 4, 2011 is not warranted, because there is no evidence showing an increase in the cervical spine disability prior to the February 2011 examination.  There is also no evidence that could be construed as an informal claim for increase prior to that date.  Although the Veteran's cervical spine disability was discussed during July 2010 VA physical medicine rehabilitation consult, there is no mention of an increase in severity of that specific disability in the physician's notes.  The other treatment records available focus primarily on the Veteran's service-connected lower back disability and a nonservice-connected left shoulder disability.  Therefore, an effective date prior to February 4, 2011 is not warranted.  Accordingly, an effective date of February 4, 2011 is assigned to the increased 30 percent rating for the Veteran's service-connected cervical spine disability.


ORDER

Entitlement to an earlier effective date of March 10, 2010 for the assignment of a TDIU is granted.

Entitlement to an earlier effective date of February 4, 2011 for the assignment of a 30 percent rating for a cervical spine disability is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


